Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1a. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into claim limitations that are not part of the claim”.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-20 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-9 of Bartell (US 11,240,730 B2, hereinafter Bartell ‘730)

Regarding Claims 1-20, the claims are not patentably distinct with Bartell ‘730. 
See the following comparison table. 
Instant Application 17/561,337
Parent Patent 11,240,730
1, A method, comprising: 

facilitating, by a first routing device comprising a processor, 



identifying a route update for a route to a destination node via a network; 





evaluating, by the first routing device, a value of the route update, resulting in an evaluated value of the route update; and 

determining, by the first routing device, whether to communicate the route update to a second routing device based on the evaluated value of the route update.





[(Examiner’s Comments:
Applicant broadens the claim by deleting some limitations.)]

[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A first routing device, comprising: 

a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

identifying a route update for a route to a destination node on a network; 

based on a predicted increment of time until an evaluation of the route update by a second routing device, 

evaluating a value of the route update, resulting in an evaluated value of the route update; and 


determining whether to communicate the route update to the second routing device based on the evaluated value of the route update.
2, The method of claim 1, further comprising, facilitating, by the first routing device, transmitting, to the second routing device, the route update.

[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

2, The first routing device of claim 1, wherein the operations further comprise transmitting, to the second routing device, the route update.
3, The method of claim 2, wherein the facilitating of the transmitting of the route update is for update of an entry of a routing table of the second routing device based on the route update and the evaluated value of the route update.

[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

3, The first routing device of claim 2, wherein transmitting the route update is for updating an entry of a routing table of the second routing device based on the route update and the evaluated value of the route update.
4, The method of claim 1, wherein the value of the route update is evaluated based on factors comprising an increment of time between the identifying the route update and evaluation information obtained from an evaluation of the route update by the second routing device.


[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

4, The first routing device of claim 1, wherein the increment of time comprises a first increment in time, and wherein the evaluated value of the route update is further based on factors comprising a second increment of time between the identifying the route update and the evaluation of the route update by the second routing device.
5, The method of claim 4, wherein the factors further comprise a predicted utility of the route update. 

[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

5, The first routing device of claim 4, wherein the factors further comprise a predicted utility of the route update.
6, The method of claim 5, wherein the predicted utility of the route update was predicted based on the factors comprising a prediction for utility to the second routing device of the route update upon receipt by the second routing device.


[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

6, The first routing device of claim 5, wherein the predicted utility of the route update is based on the factors comprising the predicted utility to the second routing device of the route update upon receipt by the second routing device.


7, The method of claim 5, wherein the predicted utility of the route update was predicted based on the factors further comprising an interval corresponding to a transit time for a signal on a link between the first routing device and the second routing device.

[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

7, The first routing device of claim 5, wherein the predicted utility of the route update is based on the factors further comprising an interval corresponding to a transit time for a signal on a link between the first routing device and the second routing device.
8, The method of claim 1, wherein the facilitating of the identifying of the route update for the route comprises receiving the route update from a third routing device.

[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

8, The first routing device of claim 1, wherein identifying of the route update for the route comprises receiving the route update from a third routing device.
9, The method of claim 1, wherein the facilitating of the identifying of the route update for the route comprises detecting route information corresponding to the route update.

[(Examiner’s Comments:
This claim is patentably equivalent with the corresponding parent claim.)]

9, The first routing device of claim 1, wherein identifying of the route update for the route comprises detecting route information corresponding to the route update.
Claims 10-16 are rejected based on the same rationales of Claims 1-9.

Claims 17-20 are rejected based on the same rationales of Claims 1-9.





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papadimitriou (US 20120254465 A1) in view of Stevens (US 20050105524 A1).

2b. Summary of the Cited Prior Art
Papadimitriou discloses a method for updating and communicating a routing table (Fig 1-6).
Stevens discloses a method for provisioning of route information in a meshed communications network (Fig 1-21).

2c. Claim Analysis
Regarding Claim 1, Papadimitriou discloses:
A method, comprising
[(Papadimitriou discloses a method for updating routing tables, see:
[Abstract] Method for use in updating a routing table of a router of a plurality of routers, said routing table comprising the route(s) to be used for at least one destination, wherein update messages with routing information are sent between said plurality of routers, typically BGP routers, wherein the following steps are performed at the router: receiving of an update message containing a path or a withdrawal of a path for a destination; determining if the (withdrawn) path is associated with a path exploration event; deciding on the updating of the routing table taking into account the result of the determination. 
	Fig 1A-5)]:
facilitating, by a first routing device comprising a processor
[(see Fig 6, processing mean 12)];
identifying a route update for a route to a destination node via a network
[(Papadimitriou discloses identifying a route update for a route to a destination node, see:
[0045] This path exploration phenomenon is explained with reference to FIGS. 
1A-1C.  As shown schematically in FIG. 1A, at time t0, the destination D can be 
reached through node 2.  At a time t1, node 2 sends advertisement UPDATE messages A:[2;D] to indicate to its peers that destination D can be reached using a path via node 2.  This advertisement is received at node 1, and as a consequence thereof, node 1 updates its routing table at time t2 in order for the routing table to include the path [2;D].  Also, at time t3, node 1 will send a further advertisement A:[1,2;D] to its peers. 
[0046] Referring to FIG. 1B, it is assumed that destination D can no longer be reached through node 2 at time t4.  As a consequence, node 2 sends withdrawal UPDATE messages W:[2;D] to its peers (nodes 1 and 3) at time t5.  However, as node 3 is not yet informed of the failure between node 2 and the destination, it has sent an advertisement UPDATE message A: [3,2;D] to node 1.  Therefore, node 1 will delete [2;D] from its routing table, but will add [3,2;D].  Also, node 1 will send a further advertisement A:[1,3,2;D] at time t7 to its peers. 
	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)];
evaluating, by the first routing device, a value of the route update, resulting in an evaluated value of the route update
[(Papadimitriou discloses peer nodes evaluate the received message and update the routing table accordingly, see:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)];
determining, by the first routing device, whether to communicate the route update to a second routing device based on the evaluated value of the route update
[(Papadimitriou discloses communication route update or route no change based on route evaluation, see:
	Claim 11. Method of claim 10, wherein the number of states comprise: a first state S.sub.1 indicating that there is no change in the path;  a second state S.sub.2 indicating a re-initialization;  a third state S.sub.3 indicating an increase of the path length;  a fourth state S.sub.4 indicating the presence of a path exploration event;  and optionally a fifth state indicating a withdrawal of a path which is not leading to a path exploration event. 
	Claim 12.  Method of claim 10, wherein an update message can comprise an announcement of a path containing a number of path attributes and/or a withdrawal of a path, and wherein the observation symbols comprise: an announcement A of a destination with no change in path or path attributes;  an announcement A+ of a destination with a path having an increased path length;  an announcement A* of a destination with the same path but different path attributes;  an announcement A.sup.0 of a destination with a different path of the same length;  a withdrawal W(A) of a path A for a given destination. 
Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)].
	Papadimitriou does not explicitly elaborate about “determining whether to communicate the route update”.
	However, Steven discloses:
determining, by the first routing device, whether to communicate the route update to a second routing device based on the evaluated value of the route update
[(Stevens discloses determining whether to communicate the route update, see:
[0124] Because two different routing protocols are used at the ST at the different interfaces, protocol internetworking is required to communicate route changes learned at one interface using one protocol to the other interface using another protocol.  This inter-conversion is specific to the terrestrial protocol that is being used.  The operation of ISRP, however, is largely independent of the terrestrial protocol.  A number of assumptions are made with respect to the execution of the ISRP.  First, an external trigger signals the receipt of a terrestrial routing update.  Second, this triggers the ISRP route client to re-evaluate whether sending of a route update over the air interface is warranted by any changes in terrestrial connectivity that may have occurred. 
[0125] The ST also has the capability to indicate to the terrestrial routing protocol any change in connectivity over the air-interface, learned via ISRP routing updates obtained at the air interface.  The terrestrial routing protocol accordingly makes an independent determination as to whether a triggered update is warranted (or if any other action is required) to communicate the route changes over the terrestrial interface.  
Fig 1-2)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Papadimitriou’s method for updating and communicating a routing table with Stevens discloses a method for provisioning of route information in a meshed communications network with the motivation being to provide	efficient routing and address translation over a relatively high latency network (Stevens, Para [0007]).

Regarding Claim 2, Papadimitriou discloses:
facilitating, by the first routing device, transmitting, to the second routing device, the route update
[(see:
[0045] This path exploration phenomenon is explained with reference to FIGS. 
1A-1C.  As shown schematically in FIG. 1A, at time t0, the destination D can be 
reached through node 2.  At a time t1, node 2 sends advertisement UPDATE messages A:[2;D] to indicate to its peers that destination D can be reached using a path via node 2.  This advertisement is received at node 1, and as a consequence thereof, node 1 updates its routing table at time t2 in order for the routing table to include the path [2;D].  Also, at time t3, node 1 will send a further advertisement A:[1,2;D] to its peers. 
[0046] Referring to FIG. 1B, it is assumed that destination D can no longer be reached through node 2 at time t4.  As a consequence, node 2 sends withdrawal UPDATE messages W:[2;D] to its peers (nodes 1 and 3) at time t5.  However, as node 3 is not yet informed of the failure between node 2 and the destination, it has sent an advertisement UPDATE message A: [3,2;D] to node 1.  Therefore, node 1 will delete [2;D] from its routing table, but will add [3,2;D].  Also, node 1 will send a further advertisement A:[1,3,2;D] at time t7 to its peers. 
	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)].

Regarding Claim 3, Papadimitriou discloses:
wherein the facilitating of the transmitting of the route update is for update of an entry of a routing table of the second routing device based on the route update and the evaluated value of the route update
[(Papadimitriou discloses peer nodes evaluate the received message and update the routing table accordingly, see:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)].

Regarding Claim 4, Papadimitriou discloses:
wherein the value of the route update is evaluated based on factors comprising an increment of time between the identifying the route update and evaluation information obtained from an evaluation of the route update by the second routing device
[(see
[0049] Path exploration can occur both when a destination is first advertised and when a destination is withdrawn: 
[0050] at the destination advertisement time, the differential propagation/processing delays across the node topology may result into a suboptimal selection until the optimal path is being received.  
[0051] at the destination withdrawal time, as illustrated in FIGS. 1A-1C, first a number of transient paths in between the BGP router originating the BGP withdrawal UPDATE message and the local BGP router are selected, until no other transient path exists. 
 	[0052] In both cases for a given destination, the dependency between the first announcement/withdrawal at time t(i) and the newly selected path for the same destination at a time t(i+j) (j&gt;0), results potentially in a transient exploration of all intermediate paths until reaching the next best preferred paths. 
	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)].

Regarding Claim 5, Papadimitriou discloses:
wherein the factors further comprise a predicted utility of the route update
[(Papadimitriou discloses cost or utility function for path evaluation, see:
[0114] Assume that the cost function L(i,j) gives the cost of assigning state label value i to an example whose true label is j. The goal is to find a classifier h with minimum expected cost.  The cost function assesses the penalties associated to selection of BGP routes that contain (part of) the path exploration sequence: missed path exploration events, false positive detections (the classification declares a path exploration event when in reality there is none; such an error may typically occur when decision is taken too rapidly) and false negative detections (the classification does not declare an event to be a path exploration event when in reality it is; such an error typically occurs when the decision is taken too slowly). 
	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5-6)].

Regarding Claim 6, Papadimitriou discloses:
wherein the predicted utility of the route update was predicted based on the factors comprising a prediction for utility to the second routing device of the route update upon receipt by the second routing device
[(Papadimitriou discloses cost or utility function for path evaluation, see:
[0114] Assume that the cost function L(i,j) gives the cost of assigning state label value i to an example whose true label is j. The goal is to find a classifier h with minimum expected cost.  The cost function assesses the penalties associated to selection of BGP routes that contain (part of) the path exploration sequence: missed path exploration events, false positive detections (the classification declares a path exploration event when in reality there is none; such an error may typically occur when decision is taken too rapidly) and false negative detections (the classification does not declare an event to be a path exploration event when in reality it is; such an error typically occurs when the decision is taken too slowly). 
	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5-6)].

Regarding Claim 7, Papadimitriou discloses:
wherein the predicted utility of the route update was predicted based on the factors further comprising an interval corresponding to a transit time for a signal on a link between the first routing device and the second routing device
[(Papadimitriou discloses cost or utility function for path evaluation, see:
[0114] Assume that the cost function L(i,j) gives the cost of assigning state label value i to an example whose true label is j. The goal is to find a classifier h with minimum expected cost.  The cost function assesses the penalties associated to selection of BGP routes that contain (part of) the path exploration sequence: missed path exploration events, false positive detections (the classification declares a path exploration event when in reality there is none; such an error may typically occur when decision is taken too rapidly) and false negative detections (the classification does not declare an event to be a path exploration event when in reality it is; such an error typically occurs when the decision is taken too slowly). 
[0053] As will be explained in detail below an embodiment of the method of the invention provides a technique for path exploration sequences detection in order to enforce a suppression of sequences of inter-domain BGP routing updates that are detrimental to the routing system convergence.  More in particular, according to an embodiment of the invention, the local BGP convergence time is decreased from t_convergence to a probabilistic time t_prob, wherein 
[0054] t_convergence=(Max_AS-Path-Min_AS-Path).times.MRAI with MRAI being the minimum route advertisement interval, i.e. the interval between the advertisement UPDATE messages sent by a node; and 
[0055] t_prob=detection time+alternate best path selection time. 
 	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5-6)].

Regarding Claim 8, Papadimitriou discloses:
wherein the facilitating of the identifying of the route update for the route comprises receiving the route update from a third routing device
[(Papadimitriou discloses identifying a route update for a route to a destination node from peers, see:
[0045] This path exploration phenomenon is explained with reference to FIGS. 
1A-1C.  As shown schematically in FIG. 1A, at time t0, the destination D can be 
reached through node 2.  At a time t1, node 2 sends advertisement UPDATE messages A:[2;D] to indicate to its peers that destination D can be reached using a path via node 2.  This advertisement is received at node 1, and as a consequence thereof, node 1 updates its routing table at time t2 in order for the routing table to include the path [2;D].  Also, at time t3, node 1 will send a further advertisement A:[1,2;D] to its peers. 
[0046] Referring to FIG. 1B, it is assumed that destination D can no longer be reached through node 2 at time t4.  As a consequence, node 2 sends withdrawal UPDATE messages W:[2;D] to its peers (nodes 1 and 3) at time t5.  However, as node 3 is not yet informed of the failure between node 2 and the destination, it has sent an advertisement UPDATE message A: [3,2;D] to node 1.  Therefore, node 1 will delete [2;D] from its routing table, but will add [3,2;D].  Also, node 1 will send a further advertisement A:[1,3,2;D] at time t7 to its peers. 
	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)].

Regarding Claim 9, Papadimitriou discloses:
wherein the facilitating of the identifying of the route update for the route comprises detecting route information corresponding to the route update
[(Papadimitriou discloses identifying a route update for a route to a destination node from peers, see:
[0045] This path exploration phenomenon is explained with reference to FIGS. 
1A-1C.  As shown schematically in FIG. 1A, at time t0, the destination D can be 
reached through node 2.  At a time t1, node 2 sends advertisement UPDATE messages A:[2;D] to indicate to its peers that destination D can be reached using a path via node 2.  This advertisement is received at node 1, and as a consequence thereof, node 1 updates its routing table at time t2 in order for the routing table to include the path [2;D].  Also, at time t3, node 1 will send a further advertisement A:[1,2;D] to its peers. 
[0046] Referring to FIG. 1B, it is assumed that destination D can no longer be reached through node 2 at time t4.  As a consequence, node 2 sends withdrawal UPDATE messages W:[2;D] to its peers (nodes 1 and 3) at time t5.  However, as node 3 is not yet informed of the failure between node 2 and the destination, it has sent an advertisement UPDATE message A: [3,2;D] to node 1.  Therefore, node 1 will delete [2;D] from its routing table, but will add [3,2;D].  Also, node 1 will send a further advertisement A:[1,3,2;D] at time t7 to its peers. 
	Fig 1A, see also Figs 1B-1C; Figs 4A-4C; Fig 5)].

Regarding Claim 10-16, the claim discloses similar features as of Claim 1 and 4-9, and is rejected based on the same rationales of Claim 1 and 4-9.
Further, Claims 10-16 perform the same operations discloses by Claims 1-9, but are performed by a receiving side.
Regarding Claims 17-20, the claims disclose similar features as of Claims 1 and 5-7, and are rejected based on the same rationales of Claims 1 and 5-7.
Further, Claims 10-16 perform the same operations discloses by Claims 1-9, but are performed by a receiving side.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473